Case: 2:20-cv-04953-SDM-CMV Doc #: 20 Filed: 08/19/21 Page: 1 of 10 PAGEID #: 1009




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


  JORDAN L. GRUBE,

                         Plaintiff,

         v.                                                Civil Action 2:20-cv-4953
                                                           Judge Sarah D. Morrison
                                                           Magistrate Judge Chelsey M. Vascura
  COMMISSIONER OF SOCIAL
  SECURITY,

                         Defendant.


                             REPORT AND RECOMMENDATION

        Plaintiff, Jordan L. Grube (“Plaintiff”), brings this action under 42 U.S.C. § 405(g) for

 review of a final decision of the Commissioner of Social Security (“Commissioner”) denying her

 application for Period of Disability, Disability Insurance, and Supplemental Security Income

 Benefits. This matter is before the Court on Plaintiff’s Statement of Errors (ECF No. 17), the

 Commissioner’s Memorandum in Opposition (ECF No. 18), Plaintiff’s Reply (ECF No. 19) and

 the administrative record (ECF No. 12). For the reasons that follow, the undersigned

 RECOMMENDS that the Court REVERSE the Commissioner of Social Security’s non-

 disability finding and REMAND this case to the Commissioner and the ALJ under Sentence

 Four of § 405(g) for further consideration consistent with this Report and Recommendation.

                                      I.     BACKGROUND

        Plaintiff filed her applications for Title II Period of Disability and Disability Income

 Benefits and Title XVI Supplemental Security Income Benefits on October 5, 2017, alleging that

 she became disabled January 31, 2013. (R. 471–83.) On September 12, 2019, following

 administrative denials of Plaintiff’s applications initially and on reconsideration, a hearing was
Case: 2:20-cv-04953-SDM-CMV Doc #: 20 Filed: 08/19/21 Page: 2 of 10 PAGEID #: 1010




 held before Administrative Law Judge Jeannine Lesperance (the “ALJ”). (Id. 44–78.) Plaintiff,

 represented by counsel, appeared and testified. Vocational expert Eric Pruitt (the “VE”) also

 appeared and testified at the hearing. On October 15, 2019, the ALJ issued a decision denying

 benefits. (Id. at 26–38.) On July 21, 2020, the Appeals Council denied Plaintiff’s request for

 review and adopted the ALJ’s decision as the Commissioner’s final decision. (R. 1–4.) Plaintiff

 then timely commenced the instant action. (ECF No. 1.)

          In her Statement of Errors (ECF No. 17), Plaintiff asserts a single contention of error: that

 the ALJ failed to properly evaluate and account for the limitations opined by the state agency

 psychologists. (Id. at 7–15.)

                                   II.     THE ALJ’S DECISION

          On October 15, 2019, the ALJ issued a decision denying benefits. (R. 26–38.) At step

 one of the sequential evaluation process,1 the ALJ found that Plaintiff had not engaged in

 substantial gainful activity since January 1, 2016, her date first insured. (Id. at 28.) At step two,



 1
   Social Security Regulations require ALJs to resolve a disability claim through a five-step
 sequential evaluation of the evidence. See 20 C.F.R. § 404.1520(a)(4). Although a dispositive
 finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
 Cir. 2007), if fully considered, the sequential review considers and answers five questions:

     1.      Is the claimant engaged in substantial gainful activity?
     2.      Does the claimant suffer from one or more severe impairments?
     3.      Do the claimant’s severe impairments, alone or in combination, meet or equal the
             criteria of an impairment set forth in the Commissioner’s Listing of Impairments, 20
             C.F.R. Subpart P, Appendix 1?
     4.      Considering the claimant’s residual functional capacity, can the claimant perform his
             or her past relevant work?
     5.      Considering the claimant’s age, education, past work experience, and residual
             functional capacity, can the claimant perform other work available in the national
             economy?

 See 20 C.F.R. § 404.1520(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
 Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).

                                                    2
Case: 2:20-cv-04953-SDM-CMV Doc #: 20 Filed: 08/19/21 Page: 3 of 10 PAGEID #: 1011




 the ALJ found that Plaintiff has the severe impairments of migraine headaches, obesity, anxiety

 and depression. (Id. at 29.) She further found at step three that Plaintiff did not have an

 impairment or combination of impairments that met or medically equaled one of the listed

 impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Id.) At step four of the

 sequential process, the ALJ set forth Plaintiff’s residual functional capacity (“RFC”)2 as follows:

         After careful consideration of the entire record, I find that the claimant has the
         residual functional capacity to perform light work as defined in 20 CFR
         404.1567(b) and 416.967(b) except that she could engage in occasional stooping
         and crawling; no climbing ladders, ropes or scaffolds or work around hazards, such
         as unprotected heights and work in proximity to exposed moving mechanical parts;
         and no occupational driving. The claimant can perform simple, routine tasks at an
         average pace without strict time or production demands; frequently interact with
         others on matters limited to the straightforward exchange of information without
         negotiation, persuasion or conflict resolution; and adapt to occasional changes in
         work duties that are explained.

 (Id. at 32.)

         At step five of the sequential process, the ALJ found that Plaintiff had no past relevant

 work. (Id. at 37.) The ALJ further found, relying on the VE’s testimony, that in light of

 Plaintiff’s age, education, work experience, and RFC, there were jobs that existed in significant

 numbers in the national economy that she could have performed, such as a routing clerk, labeler,

 or housekeeping cleaner. (Id. at 37–38.) The ALJ therefore concluded that Plaintiff was not

 disabled under the Social Security Act. (Id. at 38.)

                                III.    STANDARD OF REVIEW

         When reviewing a case under the Social Security Act, the Court “must affirm the

 Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to



 2
  A claimant’s RFC is an assessment of “the most [she] can still do despite [her] limitations.” 20
 C.F.R. § 404.1545(a)(1).


                                                  3
Case: 2:20-cv-04953-SDM-CMV Doc #: 20 Filed: 08/19/21 Page: 4 of 10 PAGEID #: 1012




 proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

 (quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C.

 § 405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

 substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

 defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

 evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

 F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

        Although the substantial evidence standard is deferential, it is not trivial. The Court must

 “‘take into account whatever in the record fairly detracts from [the] weight’” of the

 Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

 Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)).

        Nevertheless, “if substantial evidence supports the ALJ’s decision, this Court defers to

 that finding ‘even if there is substantial evidence in the record that would have supported an

 opposite conclusion.’” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v.

 Callahan, 109 F.3d 270, 273 (6th Cir. 1997)). Finally, even if the ALJ’s decision meets the

 substantial evidence standard, “a decision of the Commissioner will not be upheld where the

 SSA fails to follow its own regulations and where that error prejudices a claimant on the merits

 or deprives the claimant of a substantial right.” Bowen v. Comm’r of Soc. Sec., 478 F.3d 742,

 746 (6th Cir. 2007).

                                         IV.     ANALYSIS

        As noted above, Plaintiff asserts a single contention of error: that the ALJ failed to

 properly evaluate and account for the limitations opined by the state agency psychologists

 Katherine Fernandez, Psy.D. and Karla Delcour, Ph.D, when crafting Plaintiff’s RFC. (Pl.’s

 Statement of Errors 7–15, ECF No. 17.) The undersigned agrees.
                                                   4
Case: 2:20-cv-04953-SDM-CMV Doc #: 20 Filed: 08/19/21 Page: 5 of 10 PAGEID #: 1013




        A claimant’s RFC is an assessment of “the most [a claimant] can still do despite [his]

 limitations.” 20 C.F.R. § 416.945(a)(1) (2012). A claimant’s RFC assessment must be based on

 all the relevant evidence in a his or her case file. Id. The governing regulations3 describe five

 different categories of evidence: (1) objective medical evidence, (2) medical opinions, (3) other

 medical evidence, (4) evidence from nonmedical sources, and (5) prior administrative medical

 findings. 20 C.F.R. §§ 404.1513(a)(1)-(5); 416.913(a)(1)–(5). When evaluating medical

 opinions, an ALJ is not required to “defer or give any specific evidentiary weight, including

 controlling weight, to any medical opinion(s) or prior administrative finding(s) including those

 from [the claimant’s] medical sources.” 20 C.F.R. §§ 404.1520c(a); 416.920c(a). Instead, an

 ALJ must use the following factors when considering medical opinions: (1) “[s]upportability”;

 (2) “[c]onsistency”; (3) “[r]elationship with the claimant”; (4) “[s]pecialization”; and (5) other

 factors, such as “evidence showing a medical source has familiarity with the other evidence in

 the claim or an understanding of [the SSA’s] disability program s policies and evidentiary

 requirements.” §§ 404.1520c(c)(1)–(5); 416.920c(c)(1)–(5). Although there are five factors,

 supportability and consistency are the most important, and the ALJ must explain how they were

 considered. §§ 404.1520c(b)(2); 416.920c(b)(2). And although an ALJ may discuss how he or

 she evaluated the other factors, he or she is not generally required to do so. Id. If, however, an

 ALJ “find[s] that two or more medical opinions . . . about the same issue are both equally well-

 supported . . . and consistent with the record . . . but are not exactly the same, [the ALJ must]

 articulate how [he or she] considered the other most persuasive factors . . . .”

 §§ 404.1520c(b)(3); 416.920c(b)(3).



 3
   Plaintiff’s applications were filed after March 27, 2017. Therefore, it is governed by revised
 regulations redefining how evidence is categorized and evaluated when an RFC is assessed. See
 20 C.F.R. §§ 404.1513(a), 404.1520c, 416.913(a), 416.920c (2017).
                                                   5
Case: 2:20-cv-04953-SDM-CMV Doc #: 20 Filed: 08/19/21 Page: 6 of 10 PAGEID #: 1014




        Here, state agency psychologists Katherine Fernandez, Psy. D., and Karla Delcour, Ph.D.,

 reviewed Plaintiff’s medical records at the initial and reconsideration level, respectively. (R.

 361–62, 377–78, 394–95, 409–11.) Both Dr. Fernandez and Dr. Declour opined as follows:

 Plaintiff is “not significantly limited” in her ability to understand and remember instructions;

 Plaintiff is able to understand and remember instructions for “repetitive moderately complex

 tasks”; Plaintiff is “able to sustain moderately complex tasks in a static setting”; “[b]reaks should

 be flexible to allow [Plaintiff] to attenuate [psychological] symptoms”; “[s]upervision should be

 available to redirect as necessary”; “[n]o time pressures should be imposed”; Plaintiff “is able to

 do work with minimal contact with the general public, and limited/superficial interactions with

 coworkers”; Plaintiff “should not do work that requires supervision of others, negotiation,

 arbitration, or persuasion”; Plaintiff “would do best in a solitary position”; and Plaintiff “is able

 to do work with few changes and where changes are explained in advance.” (Id.)

        The ALJ provided the following discussion of the state agency psychologists’ opinions,

 concluding that some, but not all, were consistent with the record as a whole:

        I also considered the State agency psychological consultant’s opinions (Exhibits
        3A, 4A, affirmed at Exhibits 7A, 8A) and find them persuasive to the extent they
        are generally consistent with the limits on pace, social interaction and adaptation
        adopted herein. I note, however, that the State Agency found her only mildly
        limited in understanding, remembering and applying instructions, but nonetheless
        reduced complexity to moderately complex tasks, which is internally inconsistent.
        I adopted limits on pace, social interaction, and adaptation that are generally
        consistent with the State Agency limits. However I found her more limited in
        complexity given expected deficits in concentration with headaches, and so limited
        her to simple tasks (unskilled work). I also note that treating sources felt that
        anxiety appeared to play a role in her headaches, and so I also limited complexity,
        despite her normal intellect, to simple tasks, to further reduce her to lower stress
        work. The State Agency provided for “minimal” interaction with public and
        “limited/superficial” interaction with coworkers and supervisors, but then
        conversely provided that supervision be available for redirection as necessary,
        which appears to both preclude and require frequent supervisory interactions. I find
        these limits unpersuasive, both because significant issues with attention and
        concentration are not supported in the collateral record, which generally notes

                                                   6
Case: 2:20-cv-04953-SDM-CMV Doc #: 20 Filed: 08/19/21 Page: 7 of 10 PAGEID #: 1015




        normal psychological findings on numerous physical exams, and does not support
        the need for redirection (e.g. 11F/8). Also the State Agency uses terms that are not
        consistent with the DOT or otherwise defined, including “minimal,” “limited,” and
        “superficial.” Overall I find that the State Agency endorses no more than
        occasional interaction with others, but I find the record better supports the ability
        to interact frequently, as it does not support significant social anxiety, panic, or
        difficultly interacting with treating sources as shown in the record. The State
        Agency limited her to “few changes” that are explained in advance. I found she
        can adapt to occasional changes in duties that are explained. I find this generally
        consistent with the State Agency limits, though again the State Agency uses the
        undefined term “few” rather than Dictionary of Occupational Titles language (i.e.
        “occasional”). Moreover, given her minimal collateral psychiatric findings in
        treatment records, and her very limited treatment history for mental health, I find
        she can adapt to occasional changes. I provided that changes be explained, though
        I note that as any change must necessarily be communicated to the worker [sic].

 (R. 35–36.)

        The undersigned finds that the ALJ erred in her consideration of Dr. Fernandez’s and Dr.

 Delcour’s opinions. Plaintiff raises four issues with the ALJ’s analysis of the state agency

 psychologists’ opinions, at least one of which requires remand. Namely, Plaintiff takes issue

 with the ALJ’s failure to discuss the state agency psychologists’ opinions that “breaks should be

 flexible” to allow for attenuation of Plaintiff’s anxiety symptoms. Indeed, despite the regulations

 requiring the ALJ to consider all of the medical opinions and explain the persuasiveness of those

 opinions, the ALJ failed to mention, let alone explain her rationale for rejecting, the limitation of

 flexible breaks. The Commissioner’s only argument against reversal on this point is that “the

 ALJ was not required to adopt verbatim the phrasing of any medical source when assessing

 Plaintiff’s RFC.” (Mem. in Opp’n 7, ECF No. 18, quoting Colwell v. Astrue, No. 3:06CV345,

 2008 WL 696875, at *7 (S.D. Ohio Mar. 12, 2008)). Yet, though the Commissioner is correct

 that the ALJ may adopt portions of a medical opinion without adopting all of it, Reeves v.

 Comm’r of Soc. Sec., 618 F. App’x 267, 275 (6th Cir. 2015), the ALJ must still “say enough ‘to

 allow the appellate court to trace the path of h[er] reasoning.’” Stacey, 451 F. App’x at 519

 (quoting Diaz v. Chater, 55 F.3d 300, 307 (7th Cir. 1995)). Here, not only did the ALJ fail to
                                                   7
Case: 2:20-cv-04953-SDM-CMV Doc #: 20 Filed: 08/19/21 Page: 8 of 10 PAGEID #: 1016




 expressly consider the flexible break limitation, but the RFC is also devoid of other limitations

 accounting for the need for flexible breaks. Nor does the ALJ’s discussion of the remainder of

 the evidence address the need for flexible breaks. (See generally R. 26–38.) “Consequently, the

 undersigned cannot discern whether the ALJ rejected the state-agency opinions “for legitimate or

 illegitimate reasons or whether [s]he failed to consider [them] at all in assessing [Plaintiff's]

 residual functional capacity.” Stacey v. Comm’r of Soc. Sec., 451 F. App’x 517, 520 (6th Cir.

 2011); see also Moore v. Colvin, No. 2:14-CV-455, 2015 WL 5675805, at *7 (S.D. Ohio Sept.

 28, 2015) (remanding where the Court was “left with an inability to discern whether the ALJ

 discounted portions of these three State agency consultants’ opinions for valid or invalid reasons,

 or simply ignored them altogether”).

        This Court has found reversible error in similar cases in which the ALJ failed to address a

 state agency psychologist’s opinion that the claimant would require flexible breaks. See Wright

 v. Comm’r of Soc. Sec., No. 2:18-CV-609, 2019 WL 1512542, at *6 (S.D. Ohio Apr. 8, 2019),

 report and recommendation adopted, 2019 WL 3007085 (S.D. Ohio July 10, 2019) (remanding

 due to ALJ’s failure to address state agency psychologist’s opined limitation that claimant would

 need “occasional flexibility in task, breaks, and shifts,” even though the ALJ gave the state

 agency psychologists’ opinions as a whole only “partial” weight); Mardis v. Comm’r of Soc.

 Sec., No. 2:20-CV-1765, 2021 WL 221994, at *5 (S.D. Ohio Jan. 22, 2021), report and

 recommendation adopted, 2021 WL 2665468 (S.D. Ohio June 29, 2021) (remanding when the

 ALJ failed to explain why the RFC omitted limitations regarding flexible breaks opined by state

 agency psychologists); Clark v. Comm’r of Soc. Sec., No. 2:20-CV-3338, 2021 WL 1903912, at

 *6 (S.D. Ohio May 12, 2021) (same). The same conclusion is warranted here.




                                                   8
Case: 2:20-cv-04953-SDM-CMV Doc #: 20 Filed: 08/19/21 Page: 9 of 10 PAGEID #: 1017




        The undersigned further concludes that the ALJ’s failure to address the omitted

 limitations does not constitute harmless error. Indeed, “an error is harmless only if remanding

 the matter to the agency ‘would be an idle and useless formality’ because ‘there is [no] reason to

 believe that [it] might lead to a different result.’” Stacey, 451 F. App’x at 520 (quoting Kobetic

 v. Comm’r of Soc. Sec., 114 F. App’x. 171, 173 (6th Cir. 2004)). Here, it is not clear whether

 Plaintiff could perform work in the national economy if her abilities are as limited as opined by

 the state agency psychologists. And further, “[r]emanding this case is not a mere formality, as it

 ‘would propel [our Court] into the domain which Congress has set aside exclusively for the

 administrative agency,’ if we were to determine the jobs available to [Plaintiff] based upon her

 limitations.” Simpson v. Comm’r of Soc. Sec., 344 F. App’x 181, 192 (6th Cir. 2009) (citations

 omitted). Accordingly, the undersigned RECOMMENDS that Plaintiff’s statement of errors

 be SUSTAINED.4

                                      V.      DISPOSITION

        Due to the errors outlined above, Plaintiff is entitled to an order remanding this case to

 the Social Security Administration pursuant to Sentence Four of 42 U.S.C. § 405(g). The

 undersigned therefore RECOMMENDS that the Court REVERSE the Commissioner of Social

 Security's non-disability finding and REMAND this case to the Commissioner and the ALJ

 under Sentence Four of § 405(g) for further consideration consistent with this Report and

 Recommendation.




 4
   Because the undersigned finds that remand is required based upon the ALJ’s failure to address
 the propriety of flexible breaks, the undersigned need not resolve Plaintiff’s alternative
 arguments in support of reversal and remand. Nevertheless, on remand, the ALJ may consider
 Plaintiff’s alternative arguments if appropriate.
                                                  9
Case: 2:20-cv-04953-SDM-CMV Doc #: 20 Filed: 08/19/21 Page: 10 of 10 PAGEID #: 1018




                                 PROCEDURE ON OBJECTIONS

        If any party objects to this Report and Recommendation, that party may, within fourteen

 (14) days of the date of this Report, file and serve on all parties written objections to those specific

 proposed findings or recommendations to which objection is made, together with supporting

 authority for the objection(s). A Judge of this Court shall make a de novo determination of those

 portions of the Report or specified proposed findings or recommendations to which objection is

 made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

 part, the findings or recommendations made herein, may receive further evidence or may recommit

 this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

        The parties are specifically advised that failure to object to the Report and

 Recommendation will result in a waiver of the right to have the District Judge review the Report

 and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

 the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                        /s/ Chelsey M. Vascura
                                                        CHELSEY M. VASCURA
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   10
